DETAILED ACTION
	This Office action is responsive to communication received 04/29/2021 – application papers received, including Power of Attorney and IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 17/118,686 12/11/2020 PAT 10994184 which claims benefit of 62/947,095 12/12/2019.
Drawings
The drawings were received on 04/29/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending. 
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,994,184.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘184 patent, on one hand, are more specific than the instant claims.  For example, the claims of the ‘184 patent further require “and having a spindle bore flange thickness (162), and a spindle bore flange aperture (170) extending through the spindle bore flange (160) and being in communication with the spindle bore (130)”…“wherein at least a portion of the sleeve (200) is formed of a compressible material”.  Here, the claims of the ‘184 patent encompass the limitations of instant claims 1-9, 11-14 and 16-18, as evidenced below:
As to claim 1, see claim 1 of the ‘184 patent.
As to claim 2, see claim 2 of the ‘184 patent.
As to claim 3, see claim 1 of the ‘184 patent.
As to claim 4, see claim 4 of the ‘184 patent.  
As to claim 5, see claim 6 of the ‘184 patent. 
As to claim 6, see claim 9 of the ‘184 patent. 
As to claim 7, see claim 10 of the ‘184 patent. 
As to claim 8, see claim 12 of the ‘184 patent. 
As to claim 9, see claim 19 of the ‘184 patent. 
As to claim 11, see claim 19 of the ‘184 patent.
As to claim 12, see claim 5 of the ‘184 patent. 
As to claim 13, see claim 19 of the ‘184 patent. 
As to claim 14, see claim 12 of the ‘184 patent.
As to claims 16-17, see claims 1-5, 19 and 20 of the ‘184 patent.
As to claim 18, see claim 12 of the ‘184 patent.
On the other hand, the claims of the ‘184 patent recite less than the instant claims in that the claims of the ‘184 patent do not specifically require the various weight masses, relationships among the weight masses, inner and outer dimensions of the weights and thicknesses of the weights, as required by claims 10, 15, 19 and 20.  Such limitations are deemed to be obvious design differences over the weight masses and the mass of the total weighting system required by the claims of the ‘184 patent.  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘184 patent by modifying the mass and size (e.g., thickness) of the various weight masses in order to accommodate a particular swing weight, with such modifications occurring through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, the use of a now-claimed “fifth weight” in addition to the first, second, third and fourth weights recited by the ‘184 patent would simply have involved an obvious duplication of parts, again for the purpose of being able to more closely tailor the desired swing weight of the trainer for a particular golfer.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 1 in Witherspoon;
Gorman shows a set of weights held on a rod;
See Figs. 1, 6 and 23 in Christiansen;
Fig. 2 in Wang;
Fig. 1 in Swist;
Fig. 2 in Dworzan;
Figs. 2 and 3A in Shimazaki;
Fig. 2 in Liu;
Fig. 1 in Glickman;
Figs. 3 and 8 in Jeong;
Figs. 31 and 35 in Davis (‘707);
Fig. 10 in Sorenson;
Fig. 3 in Davis (‘365); 
Fig. 2 in Huffman;
Figs. 2 and 3 in Wendt;
Fig. 4 in Daly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711